Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on January 26, 2022 in response to the Office Action of October 29, 2021 is acknowledged and has been entered. Claims 2-3, 10-11 and 21-27 are canceled.
The objection to the specification is now withdrawn in view of the amendment and further Examiner’s amendment presented below.
The claim interpretation under 35 U.S.C. 112(f) for claim 1 is now withdrawn in view of the claim amendment. 
The rejection to claims 1-4, 6-13, 15 and 17-21 under 35 U.S.C. 101 is now withdrawn after reconsideration in view of the claim amendment and Applicant’s arguments in the Remarks, pp.9-12, which was fully considered and persuasive.
The rejection to claims 1, 6-7, 10-12, 17-18 and 21 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claims 2, 4, 8, 9, 13, 15, 19 and 20 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

Election/Restrictions
Claims 1 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 16, directed to the non-elected species B 
Because all claims directed to the elected Invention I previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement to the elected Invention I as set forth in the Office action mailed on September 07, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Ms. Yejin Kim (Reg. No. 73,602) on February 23 and March 02, 2022 with Applicant’s approval obtained. 

Specification: 
[0030] and [0031]: The term “the first difference W1” is amended to –the first difference w1-- (changing from capital to lower case w); and the term “the second difference W2” is amended to –the first difference w2-- (changing from capital to lower case w).

[0088] and [0089]: The term “the first difference w1” (as amended in January 26, 2022) is amended to –the first difference W1--  (changing from lower case as amended back to capital W as originally filed); and the term “the second difference w2” (as amended in January 26, 2022) is amended to –the first difference W2-- (changing from lower case as amended back to capital W as originally filed).

Claims:
Claims 5 and 16 are rejoined.
Claims 1, 4, 7, 9, 12, 15-18 and 20 are amended to clarify the scope of the claims.

Claim 1. An apparatus for estimating bio-information, the apparatus comprising: a bio-signal acquirer comprising a photoplethysmogram (PPG) sensor emit a light to an object and acquire a PPG signal by detecting the light reflected or scattered from the object, or a communication interface configured to receive the PPG signal from an external device; and a processor configured to extract a plurality of characteristic points from the PPG signal, apply weights respectively to time values of the plurality of characteristic points; determine internally dividing points of the plurality of characteristic points based on a sum of the weights, and extract feature values from the PPG signal estimate the bio-information

Claim 4. The apparatus of claim 1, wherein the processor is further configured to [[apply ]]calculate the weights 

Claim 7. The apparatus of claim 1, wherein the plurality of characteristic points comprise at least one of points associated with component pulses constituting the PPG signal, and a point at which an amplitude has a maximum value in a systolic region of the PPG signal 

Claim 9. The apparatus of claim 7, wherein the processor is further configured to extract the feature values based on at least one of a ratio of an area of the PPG signal to an amplitude value at the point at which an amplitude has the maximum value in the systolic region of the PPG signal and a difference in time value between the internally dividing points 

Claim 12. A method of estimating bio-information, the method comprising: acquiring a bio-signal; extract a plurality of characteristic points from the bio-signal; applying weights respectively to time values of the plurality of characteristic points; determining internally dividing points of the plurality of characteristic points based on a sum of the weights; and extracting feature values from the bio-signal based on the internally dividing points to estimate the bio-information.  

Claim 15. The method of claim 12, wherein the determining the internally dividing points comprises calculating the weights 

Claim 16. The method of claim 12, wherein the determining the internally dividing points comprises calculating

Claim 17. The method of claim 12, further comprising estimating the bio-information, [[ ]]which comprises at least one of blood pressure, vascular age, arterial stiffness, aortic pressure waveform, stress index, and fatigue, based on the extracted feature values.

Claim 18. The method of claim 12, wherein the plurality of characteristic points comprise at least one of points associated with component pulses constituting the PPG signal, and a point at which an amplitude has a maximum value in a systolic region of the PPG signal

Claim 20. The method of claim 18, further comprising extracting the feature values based on at least one of a ratio of an


Allowable Subject Matter
Claims 1, 4-9, 12 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1 and 12 in regard to the features of “applying weights respectively to time values of the plurality of characteristic points; determining 
Dependent claims 4-9 and 15-20 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793